DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/02/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9 and 14
Withdrawn claims: 				10-13
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-9 and 14
Currently rejected claims:			1-9 and 14
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited).
Regarding claim 1, Vodovotz teaches a method for increasing the level of deglycosylated soy isoflavones (corresponding to isoflavone aglycone) of soy-containing foods ([0004]) such as soymilk wherein a soybean slurry ([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]-[0037]) to deglycosylate 
However, Drachenberg teaches a method for preparing whole-bean soymilk (column 2, lines 29-31), comprising the following steps in order: subjecting a mixture of a soybean material and water to a comminution treatment (corresponding to mashing or mixing), so as to obtain a soybean slurry; subjecting the soybean slurry to an enzymatic hydrolysis treatment to obtain a hydrolysate; and subjecting the hydrolysate to a milling treatment using a colloid mill (column 2, lines 46-65).  Drachenberg discloses that the enzyme used reacts on the cellulosic material of the soybean material and that numerous enzymes capable of producing the desired results are known to those skilled in the art (column 4, lines 13-19 and lines 22-24).  Gottemoller teaches a method of preparing whole-bean soymilk ([0065]; [0073]) wherein wet milling of soybean material is achieved through a media milling treatment or colloid milling treatment (corresponding to shearing wet mill with a rotor and stator arrangement) ([0045]).  
It would have been obvious for a person of ordinary skill in the art to have produced the soymilk from the soybean slurry of Vodovotz by subjecting a mixture of a whole bean soybean material and water to a comminution and subjecting the hydrolysate to a milling treatment as taught by Drachenberg.  Since Vodovotz discloses the soy-containing product to be soymilk, but does not teach a method of producing such a product, a skilled 
It would have been obvious for a person of ordinary skill in the art to have subjected the hydrolysate of Vodovotz to a media milling treatment using a milling medium to produce a soymilk as taught by Gottemoller.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soymilk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Gottemoller in order to determine a suitable method of producing a soybean slurry and a soymilk, rendering the claimed media milling treatment obvious.  The disclosure of media mills and colloid mills in the Drachenberg and Gottemoller references shows that these milling apparatuses are known in the art; therefore, a media milling treatment is a substitute for the colloid milling treatment of Drachenberg.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the soymilk having an average particle size of 22 microns (Gottemoller [0074]), which falls within the claimed range.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including that the addition of β-glucosidase results in a product that has a decreased level of beta-glucosides (Vodovotz, Fig. 2).  Although the figure represents the content in soy bread dough, a skilled practitioner would readily recognize that a similar effect would be In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the amount of water is 300 mL per 150 grams of soybean material (Drachenberg, column 4, lines 25-30)  and an amount of enzyme used in the enzymatic hydrolysis treatment is  0.1-0.25 grams per 150 grams of soybean material (Drachenberg, 
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the enzymatic hydrolysis treatment is conducted at temperatures of about 32 - 48 °C (Vodovotz [0034]), which overlaps the claimed range.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited), as applied to claim 1 above, and further in view of Hosokawa (Hosokawa Alpine, "Picoline Mini Machines for milling, classifying, mixing, and particle design", 2015; previously cited).
Regarding claim 4, 
However, Hosokawa teaches a wet media mill (page 16, title) that uses grinding beads (page 16, first bullet point under “Features”) and has a maximum speed of 10,000 rpm (page 16, second bullet under “Technical Specifications” in gray box) that is capable of creating fine particles (page 16, paragraph near top of page).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Vodovotz to include using the machine taught by Hosokawa.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soymilk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hosokawa in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed agitation speed obvious.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited) as applied to claim 1 above, as evidenced by Beads (Beads International, "Zirconix"; previously cited).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the milling medium is ceramic beads (corresponding to Zirconox) (Gottemoller [0069]), as evidenced by Beads (page 1, second heading).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the milling medium has an average particle size ranging from 1.2-1.7 mm (corresponding to 1.2-1.7) (Gottemoller [0069]), as evidenced by Beads (page 1, paragraph 1), which falls within the claimed range.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited) as applied to claim 1 above, and further in view of Hsieh (US 4,119,733; previously cited).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including food product is soymilk wherein a soybean slurry (Vodovotz [([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]-[0037]) and inactivation of the enzyme when making soy bread (Vodovotz, [0093]).   The prior art does not teach heating the hydrolysate prior to media milling treatment so as to inactivate β-glucosidase.
However, Hsieh teaches that inactivation of the enzyme through further heating can occur after any enzyme treatment so as to improve the stability of the product (column 4, lines 59-63).  Hsieh also exemplifies enzyme inactivation occurring after enzymatic treatment of a slurry but before the slurry is subjected to a homogenizer (column 6, lines 3-11).
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vodovotz to include inactivating the enzyme prior to milling as taught by Hsieh.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soymilk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hsieh in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed method step obvious.
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the food product is a soybean slurry (Vodovotz [0029]) which is used to 
However, Hsieh teaches the average particle size of the soybean slurry to be 100-400 microns (column 2, lines 40-44), which falls within the claimed range.
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vodovotz to include producing the soymilk from a soybean slurry with an average particle size of 100-1000 microns as taught by Hsieh.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soymilk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hsieh in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed method steps obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 6, and 7 over Vodovotz, Drachenberg, and Gottemoller:  Applicant’s arguments were fully considered and are considered unpersuasive.
Applicant amended claim 1 to require steps 1-3 be performed in sequential order to provide soymilks with desired and increased levels of deglycosylated isoflavones and with desired average particle size as evidenced by the comparison between Experimental group and Control group 1 of Tables 1-3 of the present specification.  Applicant pointed to Table 2 as showing that the claimed method produced soymilk with a particle size that is 1.5 smaller than that of Control group 1 and pointed to Table 3 as showing that the claimed method improves the content of deglycosylated soy isoflavones, achieving 
However, it is noted that claim 1 merely requires the hydrolysate to have an increased level of deglycosylated soy isoflavones due to enzymatic treatment by β-glucosidase which indicates that any amount of deglycosylated soy isoflavone present in the hydrolysate due to β-glucosidase hydrolysis falls within the scope of the claim.  It seems as if claim 3 seeks to require a specific amount of deglycosylated soy isoflavones, but actually only requires the soymilk to be substantially free of glycosylated soy isoflavones; therefore, any amount of deglycosylated soy isoflavones formed by β-glucosidase hydrolysis plus the removal of remaining glycosylated soy isoflavones through any method such as filtration falls within the scope of claim 3.  It is also noted that claim 1 does not require the soymilk to have any specific average particle size, which means that any average particle size falls within the scope of the claim.  The only claim that requires a specific average particle size in the soymilk is claim 2.  Table 3 of the present specification shows that the soymilks produced using enzymatic hydrolysis (i.e., the Experimental group and Control groups 1, 2, and 4) have a higher amount of deglycosylated soy isoflavones than soymilks produced without an enzymatic treatment step (i.e., Control groups 3 and 5).  Control groups 1, 2, and 4 show that increased levels of deglycosylated soy isoflavones are produced through enzymatic treatment, no matter the sequence of processing steps or average particle size of the soymilks.  Furthermore, although a specific average particle size of the soymilk product is mentioned in claim 2, there is no requirement recited by any of the claims for a specific amount of 
Applicant stated that the combination of Vodovotz, Drachenberg, and Gottemoller would not reasonably lead one to the sequential steps required by claim 1 as Vodovotz does not teach or suggest steps (1) and (3) required by claim 1 and Drachenberg does not teach performing step (2) before step (3) as required by claim 1.  Applicant argued that the purpose of the enzymatic treatment of Drachenberg is different than that of claim 1 as Drachenberg seeks to hydrolyze only the water-insoluble compounds of the soybean slurry whereas the claimed method hydrolyzes glycosylated soy isoflavones which are water-soluble.  Applicant stated that modifying Vodovotz with Drachenberg would lead one to add β-glucosidase after the milling treatment of Drachenberg because it is well known that reducing particles’ average size increases their overall surface areas, which in turn enhances the enzymatic hydrolysis effect as indicated in Exhibits A-E.  Applicant stated that Gottemoller does not remedy the deficiencies of Vodovotz and Drachenberg as it is merely cited for its teaching of media milling treatment.  Applicant then stated that a person of ordinary skill would not have expected that the claimed method would produce a soymilk having superior flavor, taste, stability, bioavailability, and health effects and that the prior art does not recognize that an enzymatic treatment followed by a media milling treatment would reduce the particle size and increase the content of deglycosylated isoflavones as compared to a media milling treatment followed by an 
However, since a slurry is defined as a mixture of water and small pieces of a solid as evidenced by Cambridge (“Slurry”, 2015, Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/slurry) and Vodovotz teaches that a soybean slurry ([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]-[0037]) and that the method produces products such as soymilk ([0030]), Vodovotz inherently teaches step (1) and step (2) in sequential order.  Since Vodovotz does not teach a method of producing soymilk, a skilled practitioner would be motivated to consult an additional reference such as Drachenberg in order to determine a suitable method of producing soymilk from an enzymatically-treated soybean slurry.  Although Drachenberg teaches that the enzymes used are to hydrolyze insoluble constituents of the soybean slurry, it is merely relied on for its teaching regarding method steps of forming a soymilk from an enzymatically-treated soybean slurry.  In response to a practitioner adding β-glucosidase after the milling treatment of Drachenberg due to smaller particle size increasing overall surface area and efficacy of hydrolysis, forming the soybean slurry already presents a smaller surface area than is found in whole soybeans and since the Vodovotz and Drachenberg references both teach the formation of a soybean slurry prior to enzymatic hydrolysis, a skilled practitioner would readily recognize that the particle size of the soybean slurry is adequate for subsequent enzymatic hydrolysis.  In response to the assertion that a person of ordinary skill would not have expected that the claimed method would produce a soymilk having the aforementioned advantages, Vodovotz recognizes the advantages of increased 

Claim Rejections – 35 U.S.C. §103 of claim 4 over Vodovotz, Drachenberg, Gottemoller, and Hosokawa; claims 5 and 14 over Vodovotz, Drachenberg, and Gottemoller as evidenced by Zirconix; claims 8 and 9 over Vodovotz, Drachenberg, Gottemoller, and Hsieh: Applicant’s arguments were fully considered and are considered unpersuasive.
Applicant stated that the Hosokawa, Zirconix, and Hsieh references do not remedy the deficiencies of Vodovotz, Drachenberg, and Gottemoller (Applicant’s Remarks, page 7, paragraph 2 – page 8, paragraph 1).
However, the combination of Vodovotz, Drachenberg, and Gottemoller has been shown to fully teach the features of claim 1 as described above.  Therefore, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791